255   ”




            OFFICE   OF   THE   AITORNEY     GENERAL   OF TEXAS
                                    AUSTIN




Honorable Tom Moore
county    Attorney
Caldwell County
Lo&hart, Texas
Attention; Nr. A. B. Fielder
Dear sir:




                                    ur opinion Bo. O-5422,
                                   am011 v. liilliama,202
                             the Supreme Court of fexa8,
                             he Court bald that it would
                            de darlved fmm the permanent
                             permanent 8treet8 within the
                            that a maxImum for *mais snd
                             ce of publia    roads' and for
                          8' to be 55 oent8 or SO nuch
         thereof as levied for that purpore.
              'In this conneotlon, plea8e an8ver ths fol-
         loving questions:
          "Flrstz  To what extent cm the oonstitution-
     al levy of 25 oant8, or the portion thereof levied,
         for permanent 'streets', eto. be uwd for         county
         vide roads and for vhat pu~pores and how?
Honorable Tom Moore,   page 2


          "Seoond: Uhat Can the fund8 oolleoted from
     the permanent improvement tax be legally urea for
     in detail?
          'I would eppreclete a detailed ausoer to
     these questions, beo8u8e of conf~lotl.ugopinion8
     rendered in the pert ten or twelve year8 vhloh
     If followed would make oertaln fund8 uselers.
          II
           . . . .m
          Section 9, Article VIII of the atate Constitution,
read8 in part as follows:
          n    . no county, city or town shall levy
     more t&i tventy-five oent8 for alty or oounty
     purposes, and not exoeedlng fifteen cent8 for road8
     8nd brldger, and not exoeedlng fifteen cent8 to pay
     jurors, on the one hu&ed   dollars valuation, ex-
     cept for the pawent of tibts lncurre& prior to
     the adoption of the amendment September 25th, 1883;
     and for the erection Of pub110 bulldlng8, 8treet8,
     8ewws, water works and other permanent lmprove-
     ment8, not to exceed tventy-five c.enteon the one
     hundred dollars valu8tlon, in any year; end except
     a8 18 Zn this Cotutitution otherwise providedi and
     the Legislature may also authorize an additional
     annual ad velorem tax to be levied and oolleoted
     for the further malntenanoe of the publla roed8;
     provided, that a majority of the Qualified prop-
     erty tax-paying voters of the oountg voting at an
     election to be held for that purpore ehall vote
     8uoh tax, not to exceed Plfteen oents on the one
     hundred dollars valuation of the property 8ubjeot
     to taxation In such county. And the Legislature
     may pass local lens for the maintenanob of the
     public roads end highways, ulthout the looel notioe
     required for special OP looal laws.*
          Article 2352, Vernon's Annotated Civil Stetute8, per-
taining to commlsslonere@ courts, reads ee follovsr
          "Said court shall have the power to levy end
     collect a tax for county purpmee, not to exoeed
            HonOrable ton Moore, page 3


                  twenty-five Oent8 on the one hundred dolhr8     Valua-
                  tlon, and e tax not to exceed fifteen oentr on the
                  on8 hundred dollar8  valuation to rupplement the
                  jury fund af ths oounty, and not to exoeed fifteen
                  cent8 for road8 and bridges on the one hundred
                  dOI-     valuation, exaept for the payment of debt8
                  lnourred prior to the adoption of the amendment
                  to the Oomtltution, September 25, A. D. 1883,
                  and for the ereotlon of pub110 bulldlng8, 8tCIat8,
                  8ever8, water VoPkr and other  permanent  lmprove-
                  nnt8, not to exaeed twenty-five oentr on the one
                  hundred dollar8 valuation ln any one rear, and
                  except a8 in the OOn8titUtiOU  OtherVise provided.
                  'Phaymay levy an additional t8x for road purpore8
                  not to exoeed fifteen oentr on the one hundred dol-
                  larr valuation of the property rubjeot to tu-
                  tlon, under the llmltatlonr 8nd ln the manner pro-
                  vided for ln Artlolo 8, 880, 9, of the Conrtltu-
                  tlon and in pUr8UMOe of the law nlatla       there-
                  to..

                         We quote   from 'PexarJurlrprudenoe, Volum8 11, pqe   609,
            U   fO11OV8r

                       "The oonatltution preacrlbe8 the lwilllumrate
                  o? taxe8 for general  purpo808, for road8 and brldge8,
                  for furler,  and for permanent lmprovement8, ra8peo-
                  tlvely. %-ill MM~R   W18iag  fPOr tUX.8 1eVi.d and
                  oollaoted fop eaoh of the enumerated purp08ar are
                  oanrtltutlonal fund83 and the oomi88ioner8~ Oourt
                  ha8 no power to tranrfer mnay from ens fund to
                  another, or to expend, fop one purpose, tax money
                  ral8.d ortenrlbly for Mother pttrpO8e.
    .                  ‘The inmdlate  purpore Of the pPOVi8im 18 to
                  limit the amount of taxe8 that mey be rai8ed for
                  the80 reveral purpo8e8, rerpaotively~ but it 18 al-
                  80 de8lgned to Inhibit exoerrive expenditure8 for
                  any ruoh purpo8e, and to require that any and all
                  money8 rai8ed by taxation for any purpore 8hall be
                  applied to that particular p-pore and to no other.
                           1. . . ."




i       .
Honorable Tom Xoore, page 4


          Ue do not think that the ease of Osrroll v. w11llam8,
202 9. u. 504,
          .    hold8
               _     a8
                      -I8tated
                         .     In the
                                  _ _ flfpt pyfitgraph-
                                                . _   of your
letter quotea aDove. It 18 our option mat artloIe VIII, Seo-
tion 9, of the Conmtltutlon, authorlser oountles to levy 1%
on the #lOO.OO valuation for road8 and brldge8, and an addl-
tlonal tax lpeybe levied and oolleoted for the further malnte-
canoe of public road8, provided that 8 majority of the ~uall-
fled pmperty tax-paying voter8 of the oounty voting at an eleo-
tlon to be held for that purpo8e 8ha11 vote swh tax, not to
exoeed 1% on the $100.00 valuation of the property rubjeot to
taxation In suoh county, and 2% on the $100.00 valuation for
rtreet8 and other permanent lmprovement8, but doe8 not author-
ire a levy of 5% on the 100.00 valuation for rO8d8 not vlth-
in the oorporate llmlt8 0! a city or town. (u1111ams V. car-
roll, 182 8. Y. 29.)
          In anmer to yOUr firrt +e8tiOti, YOU exe re8peot-
fully advired that it 18 our opinion that no part of the per-
muent lmpovement fund oau be legally expended for road8 not
rrlthlnthe corporate llmlt8 of a olty or tovn.
          Your 8eoond quertion 18 too general to be axwwered
in detail. lieexpre88 no opinion oonoernhg thi8 Que8tion other
than to point out that the provision8 of the COlutitution and
Artbole 23% heretofore quoted mthorlbe the levying and eol-
lectlug of a tax for the ereotlon of public bulldlng8, 8treet8.
severs, rater work8 and other permanent l~oveaents,   not to
exceed 254 on the #lOO.OO valuation in any one year. It would
naturally follow that the county could legally expend the per-
manent improvement fund for the enumerated purpose8 heretofore
Rentloued. In the event you have any partldular expenditure Ln
rind and derlre OUT opin$bn a8 to whether or not 8uOh expendl-
ture oau legally be made out of the permanent improvement fuad,
we vlll be glad to give the 8a&aeour oooslderatlon when pre-
8ented to u8.

                                        Your8 very truly




                                             h'de1.lw1111ol8
                                                   A88i8t44Ut
AWayldb